Citation Nr: 1604899	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-32 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty from April 1968 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that reopened and denied the Veteran's claim for entitlement to service connection for a right ankle disability (listed as a right ankle strain) on a de novo basis.  

The Board notes that the March 2010 RO decision (noted above) reopened and denied the Veteran's claim for entitlement to service connection for a right ankle disability on a de novo basis.  The Board observes, however, that service connection for a right ankle disability was previously denied, including in a final December 2001 RO decision.  Therefore, the Board was required to address whether the Veteran had submitted new and material evidence to reopen his claim for entitlement to service connection for a right ankle disability.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In August 2010, the Veteran appeared at a personal hearing at the RO.

In March 2012, the Board remanded this appeal to schedule the Veteran for a Travel Board hearing.  

In July 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In September 2012, the Board reopened and remanded the issue of entitlement to service connection for residuals of a right ankle strain, for further development.  The Board also remanded the issue of entitlement to service connection for right ankle degenerative arthritis and right ankle sinus tarsi syndrome, for further development.  

The issue has been recharacterized to comport with the evidence of record.  

FINDING OF FACT

Any right ankle problems during service were not chronic.  The Veteran's current right ankle disability began many years after service and was not caused by any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

A standard December 2009 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  

The Veteran identified potentially relevant records as he stated at the July 2012 Board hearing that he was treated at the Lebanon, Pennsylvania VA medical Center for right ankle problems in 1977.  Pursuant to the Board's September 2012 remand, the RO requested records from that facility in September 2013.  In September 2013, the Lebanon, Pennsylvania VA Medical Center indicated that all records were sent to the RO in August 2009, and that no records from that timeframe were available.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  
 
The Veteran was provided with a VA examination in March 2010, with a medical opinion.  A medical opinion from a VA physician was also obtained in October 2010.  The VA physician opinion is sufficient evidence for deciding the claim.  The opinion is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contained a reasoned explanation.  Thus, VA's duty to assist has been met.  

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran contends that he has a right ankle disability that is related to service.  He specifically maintains that he was treated for a right ankle injury during service and that his right ankle was placed in a cast at that time.  He also reports that he fractured his right ankle during service.  The Veteran essentially indicates that he suffered a right ankle injury during service and that he has had right ankle problems since that time.  

The Veteran served on verified active duty from April 1968 to October 1972.  

His service treatment records indicate that he was treated for right ankle problems on occasions during service.  A November 1970 treatment report noted that the Veteran was seen for an injury to the right ankle during a football game.  He complained of pain in the right ankle.  The examiner reported that the Veteran's right ankle was swollen and tender.  It was noted that an X-ray of the right ankle showed no fracture.  The impression was a sprain.  The examiner indicated that the Veteran was provided with an ice pack, an Ace bandage, and crutches.  

Another November 1970 treatment entry, the next day, indicated that a cast was applied to the Veteran's right ankle.  

A December 1970 treatment entry noted that the Veteran needed a duty excuse.  The examiner reported that the Veteran would be placed on light duty for two weeks.  A subsequent December 1970 entry indicated that the Veteran's cast was removed and that an Ace bandage was applied.  

A September 1972 treatment entry noted that the Veteran twisted his ankle playing basketball.  The examiner reported that there was slight swelling and no loss of motion.  It was noted than an X-ray was negative for a fracture.  The examiner reported that the Veteran was provided with an Ace bandage and that he was told to rest.  The examiner did not specifically indicate whether the Veteran twisted his right ankle or his left ankle.  

On a medical history form at the time of a June 1972 separation examination, the Veteran checked that he did not have swollen or painful joints; bone, joint, or other deformities; and foot trouble.  The reviewing examiner did not refer to a right ankle disability.  The objective June 1972 separation examination report included notations that the Veteran's feet and lower extremities were normal.  

On a medical history form at the time of a June 1973 examination, for National Guard purposes, the Veteran also checked that he did not have swollen or painful joints; bone, joint, or other deformities; and foot trouble.  The reviewing examiner did not refer to any right ankle problems.  The objective June 1973 examination report included notations that the Veteran's feet and lower extremities were normal.  

A chronic right ankle disability was not expressly diagnosed during the Veteran's period of service.  

Post-service private and VA treatment records show treatment for multiple disorders, including variously diagnosed right ankle problems.  On multiple occasions, the Veteran reported that he injured and/or fractured his right ankle during service.  

For example, a November 1972 VA treatment entry noted that the Veteran reported that his right ankle would pop, and that he had right ankle pain and swelling.  He stated that he had the same problems with his right ankle in 1972, but that it worked itself out.  The assessment included right ankle pain that might be in the sinus tarsi area with a history of an old ankle injury versus ankle joint degenerative joint disease versus pes planus with sinus tarsi pain.  

An April 1999 VA consultation report noted that the Veteran was referred regarding sinus tarsi syndrome of the right foot since he fractured his right ankle in 1971.  The examiner reported that the Veteran was currently taking Celebrex for pain and that he was wearing an Aircast ankle stirrup.  The diagnosis was right foot pain.  

A July 1999 VA treatment report indicated that the Veteran was seen for follow-up for pain in his feet.  The Veteran reported that he had a history of a fracture of the right ankle in 1971.  The assessment included metatarsalgia; sinus tarsi syndrome; and right ankle degenerative joint disease.  

A May 1999 VA treatment report indicated that the Veteran was seen with a history of right lateral foot pain since a fracture of his right fifth metatarsal while he was stationed in Japan in the military.  The Veteran reported that such had been a chronic problem for which he had been receiving ongoing treatment over the previous several months.  The assessment included right sinus tarsi pain and a remote history of a fracture to the right fifth metatarsal.  

An August 2001 VA treatment entry noted that the Veteran wore an Aircast ankle splint on his right ankle for chronic pain.  The Veteran reported that his ankle pain was okay as long as he wore the Aircast splint.  He stated that he had been going through the compensation and pension process for residuals of his right ankle sprain while he was in Japan during his military duty.  The assessment included chronic right ankle pain with a history of an injury while on active duty in the service.  

A March 2010 VA orthopedic examination report included a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran served from 1968 to 1972.  The Veteran reported that he fell from a platform in Japan and hurt his right ankle in 1971.  He stated that he was X-rayed and casted at that time.  He indicated that he was given light duty for about eight weeks.  The Veteran related that he had received VA treatment for other foot problems including removal of bilateral bunions.  The examiner reported that the Veteran's service treatment records showed that he was seen in November 1970 and December 1970 for a right ankle injury.  It was noted that the Veteran's right ankle was swollen and tender, but that X-rays showed no fracture at that time.  The examiner stated that a cast was applied and that it was removed thirteen days later.  The examiner maintained that the Veteran was not treated subsequently for any type of fracture of the right ankle.  It was noted that a 1999 radiological report from a VA facility indicated that an examination of the Veteran's right ankle and foot showed that there was a deformity of the "left" metatarsal joint due to an old trauma, but that no other abnormality was demonstrated.  

The diagnosis was a right ankle strain.  The examiner reported that the Veteran had continued to receive follow-up for his right ankle pain, but that given a review of the claims file, there was no evidence to indicate that the deformity of the "left" metatarsal due to an old trauma was related in any way to his original military injury.  The examiner commented that given a review of the Veteran's claims file, it was her medical opinion that it was not at least as likely as not that the deformity of the fifth metatarsal due to an old trauma was related to his original military injury to the right ankle.  

An August 2010 lay statement from the Veteran's sister reported that when the Veteran returned home from the military in 1972, he had a very bad limp on his right side and that his ankle was severely swollen.  

An August 2010 lay statement from the Veteran's brother stated that he when the Veteran came home from the military in 1972, he noticed how much pain he was in as a result of his right ankle.  The Veteran's brother indicated that the Veteran could hardly perform any activities that concerned a prolonged period of standing or walking.  

An October 2010 statement from a VA physician indicated that the Veteran's claims file had been reviewed.  The physician maintained that it was his medical opinion that the Veteran's right ankle and right foot conditions were not caused by or a result of his military service.  The physician stated that his opinion was based upon review of the March 2010 VA orthopedic examination report and the Veteran's discharge physical examination dated in "6/9/73" which revealed no evidence of a right ankle and right foot condition at the time of his discharge from service.  

A November 2012 VA treatment entry noted that the Veteran had a past medical history that included a chipped right ankle in 1971 which was casted for six to eight weeks.  The assessment included ankle pain.  There was a notation that the Veteran's ankle was stable.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are multiple treatment reports of record that included notations that the Veteran reported that he fractured his right ankle during his period of service and that his current right ankle problems started during that time.  For example, the above noted, April 1999 and July 1999 treatment records, include a history provided by the Veteran of a fracture of the right ankle in 1971.  A May 1999 VA treatment entry referred to a history of a fracture of the right fifth metatarsal when the Veteran was serving in Japan while in the military.  Additionally, a November 2012 VA treatment entry noted that the Veteran had a history of a chipped right ankle in 1971, which was casted for six to eight weeks.  The Board observes, however, that the Veteran's service treatment records specifically indicate that he did not suffer any fracture of the right ankle during service.  Additionally, none of those treatment reports actually include an opinion by the respective examiners that the Veteran's current right ankle disability (right ankle degenerative joint disease, right ankle strain, sinus tarsi syndrome, etc.) is related to his period of service.  Therefore, the Board finds that those treatment reports with statements from the Veteran that he fractured his right ankle during service and that his right ankle problems began in service, are not probative.  See also Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995) (noting that a claimant's subjective assertions, unenhanced by additional medical comment, do not constitute competent medical evidence merely because the transcriber happens to be a medical professional).  

The Board observes that an August 2001 VA treatment entry noted the Veteran stated that he had been going through the compensation and pension process for residuals of his right ankle sprain while he was in Japan during his military duty.  The assessment included chronic right ankle pain with a history of an injury while on active duty in the service.  The Board notes that the examiner appeared to indicate that the Veteran's chronic right ankle pain was due to a history of a right ankle injury while on active duty in the service.  The Board observes, however, that there is no indication that the examiner reviewed the Veteran's claims file.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accurate consideration of the Veteran's history is essential in this case.  Additionally, and most importantly, the examiner provided no rationale for the assessment that the Veteran's right ankle pain was due to a history of a right ankle injury in service.  Therefore, the Board finds that the assessment provided by the examiner is of little probative value.  

A March 2010 VA examination report related a diagnosis of a right ankle sprain.  The examiner commented that given a review of the Veteran's claims file, it was her medical opinion that it was not at least as likely as not that the deformity of the fifth metatarsal due to an old trauma was related to his original military injury to the right ankle.  The Board observes that the VA examiner did not specifically address the etiology of the Veteran's claimed right ankle injury.  Therefore, the examiner's opinion has no probative value in this matter.  

The Board observes that an October 2010 statement from a VA physician indicated that it was his medical opinion, after a review of the claims file, that the Veteran's right ankle condition was not caused by or a result of his military service.  The physician stated that his opinion was based upon review of the March 2010 VA orthopedic examination report and the Veteran's discharge physical examination dated in "6/9/73" which revealed no evidence of a right ankle and right foot condition at the time of his discharge from service.  The Board notes that the Veteran's separation examination report was actually dated in June 1972 and not in June 1973.  The examiner apparently was referring to a June 1973 examination report, for National Guard purposes, which also showed that the Veteran did not refer to any right ankle problems.  The Board notes that despite the recording of an incorrect date, the physician reviewed the Veteran's claims file and provided an opinion with an accompanying rationale that is consistent with the evidence of record, to specifically include the Veteran's medical history and service treatment records.  Therefore, the Board finds that the physician's opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the probative evidence as a whole provides no continuity of symptomatology of a right ankle disability since the Veteran's period of service.  Although the Veteran has consistently reported that he fractured his right ankle during service, and/or that right ankle problems began during service, the VA physician's opinion provides sufficient evidence to show that there is no continuity of symptomatology from the Veteran's in-service ankle complaints.  Nor is any such disability otherwise medically linked to an incident of service.  There is no indication from a probative medical source that the right ankle problems during the Veteran's period of service may be reasonably associated with his current right ankle disability (right ankle degenerative joint disease, right ankle strain, sinus tarsi syndrome, etc.), diagnosed decades after service.  The probative medical evidence does not suggest that the Veteran's current right ankle disability is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his present right ankle disability began many years after his period of service, without relationship to service.  A VA physician has specifically concluded that the Veteran's current right ankle disability was not related to his period of service.  

The Veteran has alleged that his right ankle disability had its onset during his period of active duty.  However, while the Veteran, as well and his sister and brother, are competent to report that he had a right ankle injury and/or right ankle problems during his period of service, or that he had right ankle problems for many years, he, and they, are not competent to relate his currently claimed right ankle disability to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  Lay opinions are not sufficient in this case to prove nexus.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for a right ankle disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a right ankle disability is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


